Citation Nr: 1237008	
Decision Date: 10/25/12    Archive Date: 11/08/12

DOCKET NO.  10-04 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 30 percent for reactive airway disease. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1984 to January 1994, and from March 2003 to December 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which continued the 30 percent rating currently assigned the Veteran's service-connected reactive airway disease (respiratory disorder). 

In May 2012, the Veteran and his spouse testified at a Board hearing before the undersigned.  A transcript of the hearing has been associated with the claims file.

The Board notes that the Veteran submitted additional private treatment records at the hearing which were not considered by the RO, and submitted a waiver of his right to initial consideration of this evidence by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) (2012) (providing that any pertinent evidence accepted directly at the Board must be referred to the AOJ for initial review unless this procedural right is waived by the appellant).  Accordingly, the Board may proceed with appellate review. 


FINDING OF FACT

Throughout the pendency of this claim, the Veteran's service-connected respiratory disorder has been manifested by FEV-1 (Forced Expiratory Volume in one second) of greater than 55 percent of predicted value, and FEV-1/FVC (ratio of Forced Expiratory Volume in one second to Forced Vital Capacity) of greater than 55 percent, with no evidence of monthly visits to a physician for required care of exacerbations, or prescribed courses of systemic corticosteroids or immuno-suppressive medications. 


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for reactive airway disease have not been met.  See 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.96, 4.97, Diagnostic Code (DC) 6602 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The claimant should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.




I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002), sets forth VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

In order to satisfy the first notice element in an increased rating claim, VA must notify the claimant that he needs to provide or request VA to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability at issue.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010); Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008) (Vazquez-Flores I), overruled in part sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1280-81 (Fed. Cir. 2009).  Further, the claimant must be notified that a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.  Id.  Finally, the notice must provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Id.  The Court has held that except when VCAA notice as to how to substantiate an increased-rating claim is not provided at all, it is the claimant's burden to show that he was prejudiced by any deficiency in the notice provided.  See Vazquez-Flores, 24 Vet. App. at 106-07.  

Here, prior to the initial rating decision in this matter, the Veteran was sent a January 2009 letter which satisfied all the above notice requirements.  The letter also notified him that he could submit evidence of the impact of his disability on daily life and provided the diagnostic code applicable to his respiratory disorder, although such notice is no longer required.  See Vazquez-Flores/Wilson v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Thus, the Board finds that the duty to notify has been satisfied.  

The VCAA further provides that VA has a duty to assist the veteran in the development of the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes assisting him in obtaining service treatment records and other pertinent treatment records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See id.

The Board concludes that the duty to assist has been satisfied.  The Veteran's service treatment records are in the claims file, as well as the February 2009 VA examination report and pulmonary function test results, private treatment records submitted by the Veteran, and earlier VA and private treatment records associated with previous claims.  The Veteran indicated at the Board hearing that he no longer receives treatment at VA, and has not identified any other outstanding records that he wanted VA to obtain or that he felt were relevant to the present claim.  Therefore, Board concludes that the duty to assist has been satisfied with respect to obtaining relevant records on the Veteran's behalf.  See 38 C.F.R. § 3.159(c).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the veteran's disability, a new VA examination must be conducted.   See 38 C.F.R. § 3.327(a); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Here, an appropriate VA respiratory examination was provided in February 2009.  The Board finds that this examination is adequate for rating purposes, as the examiner reviewed the claims file and relevant medical history, examined the Veteran, to include obtaining the results of a pulmonary function test (PFT), recorded all pertinent clinical findings, and described the Veteran's disability and resulting functional impairment in sufficient detail to enable the Board to make a fully informed decision on this claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green, 1 Vet. App. at 124).  

The Veteran has argued that his respiratory disorder worsened since he was last examined by VA in February 2009, and has requested that another VA respiratory examination be provided.  See 38 C.F.R. § 3.327(a).  The Board has carefully considered the Veteran's request and finds that another VA examination is not warranted.  In this regard, the Veteran submitted private treatment records dating from June 2009 to April 2012 which discuss his symptoms and include periodic PFT's, including one performed as recently as April 2012.  None of the five PFT's included in these records shows that the criteria for a higher rating are met, as shown below.  Indeed, they show pre-bronchodilator results which are better than the pre-bronchodilator results in the February 2009 VA pulmonary function test.  Moreover, post-bronchodilator testing done in June 2009 only showed a slight decrease as compared with the February 2009 VA pulmonary function test which still far exceeded the criteria for a higher rating, as discussed below.  The results of pre-bronchodilator testing in this PFT remained above the February 2009 VA pulmonary function test results, and it was noted in the June 2009 private PFT that post-bronchodilator testing "failed to demonstrate a significant change" in FEV1 or FVC.  

In short, the objective medical evidence dated after the February 2009 VA examination, and dated as recently as April 2012, shows PFT results that are generally better than the February 2009 VA PFT results, and which clearly do not meet the rating criteria for a 60 percent rating.  The Board notes in this regard that the evaluation of the Veteran's respiratory disorder under VA's rating criteria is generally based on PFT results.  See 38 C.F.R. §  4.97.  Whether alternative criteria for a higher rating are met, such treatment with intermittent courses of corticosteroids or monthly visits to a physician for required care of exacerbations, could not be established by a VA examination, but rather requires medical records showing such treatment.  In short, the Board finds that the objective medical evidence dated after the February 2009 VA examination report, and dated as recently as April 2012, does not show a worsening of the Veteran's respiratory disorder warranting a new VA examination, and indeed provides sufficient information in itself to evaluate this disorder.  The Board gives more weight to this objective medical evidence than to the Veteran's lay statements, as generally only medical testing in the form of PFT's (or medical treatment records showing certain forms of treatment, as discussed above) is used to evaluate respiratory disorders, rather than subjective symptoms.  Moreover, the Veteran thoroughly described his symptoms and functional impairment at the May 2012 Board hearing.  

In light of the private treatment records dating from June 2009 to April 2012, which include five PFT's spanning this time period and which clearly show that the criteria for a higher rating have not been met at any point in the three years following the February 2009 VA examination, the Board concludes that remanding this claim for an additional VA examination would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  The Court has held that such remands are to be avoided.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr, 21 Vet. App. at 312.   

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

The Veteran claims entitlement to a rating in excess of 30 percent for his service-connected respiratory disorder.  For the following reasons, the Board finds that an increased rating is not warranted.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2012).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2012).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2012).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The Veteran's respiratory disorder has been evaluated under Diagnostic Code (DC) 6602, which pertains to bronchial asthma.  See 38 C.F.R. § 4.97.  Diagnostic Code 6602 provides as follows:

A 100 percent rating is assigned for an FEV-1 less than 40 percent of predicted value, or FEV-1/FVC less than 40 percent, or; requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications. 

A 60 percent evaluation is assigned for an FEV-1 of 40 to 55 percent predicted, or FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids. 

A 30 percent rating is assigned for an FEV-1 of 56 to 70 percent predicted, or FEV-1/FVC of 56 to 70 percent, or; daily inhalation or oral bronchodilator therapy, or; inhalational anti-inflammatory medication. 

A 10 percent evaluation is assigned for an FEV-1 of 71 to 80 percent, or; FEV-1/FVC of 71 to 80 percent, or; intermittent inhalational or oral bronchodilator therapy. 

Id.  

In evaluating certain respiratory disorders, including the one at issue, pulmonary function tests are required, except in the following circumstances: (i) when the results of a maximum exercise capacity test are of record and are 20 ml/kg/min or less; if a maximum exercise capacity test is not of record, evaluation is based on alternative criteria; (ii) when pulmonary hypertension (documented by an echocardiogram or cardiac catheterization), cor pulmonale, or right ventricular hypertrophy has been diagnosed; (iii) when there have been one or more episodes of acute respiratory failure; (iv) when outpatient oxygen therapy is required.  38 C.F.R. § 4.96(d)(1). 

Post-bronchodilator results are required when pulmonary function tests are done for disability evaluation purposes except when the results of pre-bronchodilator pulmonary function tests are normal or when the examiner determines that post-bronchodilator studies should not be done and states why.  See 38 C.F.R. § 4.96(d)(4).  In applying the rating criteria, post-bronchodilator results are to be used unless the post-bronchodilator results were poorer than the pre-bronchodilator results, in which case the pre- bronchodilator values should be used for rating purposes.  38 C.F.R. § 4.96(d)(5).  Therefore, only the better of the two results will be discussed below. 

Turning to the evidence of record, the February 2009 VA pulmonary function test results showed, in pertinent part, FEV1 of 62 percent of predicted value on pre-bronchodilator testing, and 95 percent predicted on post-bronchodilator testing.  The FEV1/FVC results were 85 percent of predicted value on pre-bronchodilator testing, and 100 percent of predicted value on post-bronchodilator testing.  

At the February 2009 VA examination, the Veteran reported symptoms of a dry cough and dyspnea on mild exertion.  He reported mild to moderate asthma attacks twice a month.  He denied using oxygen.  His treatment included using oral medication (Singulair) and inhalers.  However, there is no indication that he took systemic corticosteroids.  He was employed as a prison guard, and stated that he had significant dyspnea if he had to run in his job.  He also had great difficulty when putting on a gas mask or heavy protective clothing at his job.  He had taken four days of sick leave from work the previous year, and had recently taken one week off of work due to an asthmatic attack which did not respond to bronchodilators.  His private physician prescribed nebulizer treatment with albuterol, which helped alleviate his symptoms.  On examination, the Veteran's breath sounds and air entry were good.  He had a few scattered rhonchi and expiratory wheeze.  The examiner found that the effect of the Veteran's respiratory disorder on his occupation was significant.  The examiner noted in this regard that the Veteran sometimes had to run or walk fast to stop fighting among prisoners.  Also, the Veteran sometimes had to wear a gas mask or heavy protective clothing which made it difficult for him to breathe.  The examiner further found that the Veteran's respiratory disorder had a severe effect on his ability to exercise and play sports, a moderate effect on his ability to shop, and a moderate effect on recreation.  The examiner diagnosed the Veteran with bronchial asthma.  The examiner concluded that in the past two years it had become more symptomatic with more severe and frequent asthma attacks.  

The Veteran also submitted private PFT's dating from June 2009 to April 2012.  These show pre-bronchodilator FEV1 results ranging from 74 percent to 90 percent of predicted value, and pre-bronchodilator FEV1/FVC results ranging from 85 percent to 98 percent of predicted value.  A June 2009 private PFT also reflects post-bronchodilator testing results, with FEV1 of 87 percent of predicted value, and FEV1/FVC of 85 percent of predicted value.  Each of these PFT's states that the Veteran's FEV1 and FVC results were considered normal. 

A June 2009 private treatment record reflects that the Veteran reported an episode of shortness of breath in which he sometimes became very short of breath and had wheezing and chest tightness.  The Veteran was diagnosed with moderate persistent asthma and bronchospasm. 

An August 2010 private treatment record reflects that the Veteran had shortness of breath mostly with exertion.  

At the May 2012 Board hearing, the Veteran recounted his difficulties at work when he had to wear a gas mask or run to help another worker and possibly fight off inmates.  He also stated that he had trouble at times verbalizing commands to inmates because of breathing difficulties, which he did not want them to see.  The Veteran stated that normally he did not have severe attacks, but that once or twice a week had to step aside from his duties and rest.

Based on the foregoing evidence, the Board finds that a rating in excess of 30 percent under DC 6602 is not warranted, as the February 2009 VA pulmonary function test and private PFT's consistently show FEV-1 and FEV-1/FVC well exceeding 55 percent of predicted value, both prior to and after the use of bronchodilators.  See 38 C.F.R. § 4.97.  Under DC 6602, the Veteran's FEV-1 or FEV-1/FVC results must be 55 percent or worse of predicted value to meet the criteria for a higher rating.  See id.  The evidence also does not show that the Veteran has seen a physician on at least a monthly basis for required care of exacerbations, or that he has been prescribed systemic corticosteroids or immuno-suppressive medications.  Accordingly, the criteria for a rating in excess of 30 percent have not been met.  See id.

In his January 2010 substantive appeal (VA Form 9), the Veteran stated that he sought a higher rating due to the rising cost of medical insurance.  The Board acknowledges the Veteran's concern, but cannot grant a higher rating unless the competent evidence of record shows that the actual level of severity of the Veteran's respiratory disorder more nearly approximates the criteria for a 60 percent than a 30 percent rating.  For the reasons discussed above, this level of disability has not been shown by the evidence of record. 

The Board acknowledges the Veteran's contention that his respiratory disorder is more disabling than contemplated by the current evaluation.  However, while the Veteran is competent and credible with regard to his subjective complaints, the Board gives more weight to the objective medical evidence in the form of the VA examination report and PFT and the private treatment records discussed above showing that the criteria for a rating in excess of 30 percent are not met.  In this regard, the Board finds that medical professionals have the training and expertise necessary to perform an accurate clinical assessment as to the degree of impairment associated with the Veteran's disability in terms of the rating criteria.  For these reasons, greater evidentiary weight is placed on the findings in the VA examination report and private treatment records than the Veteran's lay statements.  

The Board finds that staged ratings are not warranted.  As discussed above, there is no evidence showing that the Veteran is entitled to a rating in excess of 30 percent at any point since his claim for an increased evaluation.  Thus, staged ratings are not appropriate for the relevant time frame.  See Hart, 21 Vet. App. at 509-10.

The Board has considered whether to the address the issue of a total disability rating based on individual unemployability (TDIU).  See 38 C.F.R. §§ 3.340, 4.16 (2012).  In Rice v. Shinseki, 22 Vet. App. 447, 453 (2009), the Court held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or as part of a claim for increased compensation.  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel of that claim for an increased rating is the issue of whether a total rating based on individual unemployability as a result of that disability is warranted.  Id. at 455.  Here, the Veteran has not stated and the evidence of record does not otherwise suggest that his respiratory disorder prevents him from engaging in substantially gainful employment.  Rather, the evidence shows that the Veteran works full time.  Thus, the Board finds that the issue of entitlement to TDIU has not been raised.  See id.

The Board has also considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2011); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

In this case, the Board finds that referral for extraschedular consideration is not warranted.  As discussed above, the evaluation of the Veteran's respiratory disorder is based primarily on the results of pulmonary function tests or on certain kinds of medical treatment, such as the intermittent use of systemic corticosteroids.  See 38 C.F.R. § 4.97, DC 6602.  The rating criteria for the Veteran's respiratory disorder therefore are not based on subjective symptoms but rather on the objective medical evidence discussed above.  Thus, the fact that the Veteran's subjective symptoms are not mentioned in the rating criteria does not, in itself, warrant referral for extraschedular consideration.  The Board also finds that the Veteran's reported symptoms of shortness of breath with occasionally severe episodes, and their consequent functional limitations, are expected concomitants of a respiratory disorder that have been contemplated by the rating criteria, which provide that a higher rating can be based on the need for certain types of therapy for respiratory problems, or the need to see a physician on a monthly basis for exacerbations of symptoms.  See id. 

The Board has also considered the VA examiner's finding that the Veteran's respiratory disorder has a significant effect on his occupation due to the fact that the Veteran sometimes has to run or wear heavy equipment or gas masks in his job, all of which make breathing difficult or cause shortness of breath.  The Board is also mindful of the difficulties in his job that the Veteran related at the Board hearing.  However, the fact that the Veteran's respiratory disorder might limit his ability to do certain kinds of work or recreational activities is contemplated by the rating criteria, which is designed to compensate for the average impairment of earning capacity due to a particular disability.  See VAOPGCPREC 6-96 (August 16, 1996); Thun, 22 Vet. App. at 116; 38 C.F.R. § 4.1.  That circumstances specific to a particular veteran may cause the effects of a service-connected disability to be more profound in that veteran's case does not ordinarily provide a basis for extraschedular consideration.  Id.    

Accordingly, the Board finds that the Veteran's respiratory disorder does not present "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  Consequently, the Board finds that the available schedular evaluations are adequate to rate this disability.  As such, in the absence of this threshold finding, there is no need to go on to the second step of the inquiry and consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  However, the Board finds that such related factors have not been shown.  Therefore referral for extraschedular consideration is not warranted.  See id.

Accordingly, the Board finds that the preponderance of the evidence weighs against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to a rating in excess of 30 percent for is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3 (2010); Gilbert, 1 Vet. App. at 55. 


ORDER

Entitlement to a rating in excess of 30 percent for reactive airway disease is denied. 



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


